FILED
                             NOT FOR PUBLICATION                            MAR 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ALFREDO RODRIGUEZ-PEREZ,                    No. 09-71071

               Petitioner,                       Agency No. A037-803-987

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Jose Alfredo Rodriguez-Perez, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion by denying Rodriguez-Perez’s motion

to reopen as untimely because it was filed over 90 days after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and because Rodriguez-Perez failed to establish the

due diligence required for equitable tolling, see Iturribarria, 321 F.3d at 897.

      PETITION FOR REVIEW DENIED.




                                           2                                       09-71071